Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about a method and/or a system to facilitate creation of an industrial asset item, comprising a model customization platform adapted to: receive additive manufacturing printer capability data from a plurality of additive manufacturing platforms; retrieve a primary engineering model from a database; create a plurality of customized versions of the primary engineering model, wherein each customized version is created in accordance with respective additive manufacturing printer capability data associated with a corresponding additive manufacturing platform and the primary engineering model; and transmit the plurality of customized versions of the primary engineering model to a digital transition engine; and the digital transition engine communicatively coupled to the model customization platform and the plurality of additive manufacturing platforms, wherein the digital transition engine is configured to: receive a request for manufacturing the industrial asset item; receive the plurality of customized versions of the primary engineering model; select an additive manufacturing platform from the plurality of additive manufacturing platforms based on one or more parameters or characteristics associated with each of the plurality of additive manufacturing platforms with respect to one or more criteria associated with the industrial asset item; and assign the request to the selected additive manufacturing platform by transmitting one of the plurality of customized versions of the primary engineering model corresponding to the selected additive manufacturing platform to initiate a manufacturing process of the industrial asset item via an additive manufacturing printer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116